Citation Nr: 0914733	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1969 to July 1970.  He also had an additional six months of 
service.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the Veteran's claim for a disability 
rating higher than 30 percent for his service-connected PTSD.

In May 2005, as support for his claim for a higher rating, 
the Veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge of the Board.  Based 
partly on his hearing testimony, the Board remanded this case 
in August 2008 to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.

The rating decision at issue in this appeal also denied the 
Veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  In a more recent 
July 2008 rating decision, however, during the pendency of 
this appeal, the RO granted the TDIU claim retroactively 
effective from May 31, 2005.  And since Veteran did not 
appeal that effective date, his TDIU claim has been fully 
resolved and is no longer at issue before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  




FINDING OF FACT

The Veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent disability 
rating for the PTSD.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows the Veteran was awarded the Purple Heart 
Medal with One Star for injuries sustained during combat in 
Vietnam.  After his military service ended he was diagnosed 
with PTSD based on his combat experience.  Service connection 
was subsequently granted for PTSD and a 30 percent rating 
assigned.  His appeal is for a higher rating for this 
condition.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.



Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30-percent disabling 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, DC 9411.  Under these criteria, the next 
higher rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In this case, the Board sees the Veteran also suffers from 
psychiatric disorders that are not service connected (i.e., 
unrelated to his military service) - namely, depression and a 
mood disorder with mixed features due to uncontrolled 
diabetic symptoms.  However, since a medical professional has 
not separated the effects of the service-connected PTSD from 
those attributable to these nonservice-connected psychiatric 
disorders, the Board must resolve all reasonable doubt in the 
Veteran's favor and attribute all signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, dictates that such signs and symptoms be attributed to 
the service-connected condition.)

That being said, the Board finds that the medical evidence 
shows the Veteran's PTSD has caused total occupational and 
social impairment due to such symptoms that are analogous to 
that type and degree of symptomatology contemplated by a 100 
percent disability rating.  Two different VA mental health 
care professionals have submitted opinions supporting this 
conclusion.  

At a VA compensation examination in March 2006, a VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, for serious symptoms, "because [the Veteran] has no 
friends; he is unable to keep a job; he prefers to be alone; 
he has gotten into a physical fight within the last year."  
This Board places significant probative value on this low GAF 
score, since this is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  
According to the DSM-IV, a GAF score of 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994) (emphasis added).

In an October 2007 letter, a VA psychologist indicated he had 
been treating the Veteran's PTSD since 2000, so for several 
years.  He then opined that the Veteran's PTSD symptoms 
"played the primary role in his early retirement in 2004."  
This VA psychologist then added, "[The Veteran's] PTSD 
condition remains chronic and the prognosis for any 
significant improvement that would allow for future gainful 
employment is, in my opinion, extremely poor."  This opinion 
seems to strongly suggest the Veteran has total occupational 
impairment due to his PTSD.  

And finally, the VA examiner who examined the Veteran in 
March 2006 examined him again in April 2008.  This time the 
examiner assigned an even lower GAF score of only 45 and 
specifically stated the Veteran's psychiatric symptoms render 
him unemployable.  The examiner also indicated the Veteran's 
PTSD causes total social impairment, as he is a loner, got 
into a recent altercation with his brother-in-law, was fired 
from a part-time job because of his anger, and cannot relate 
to people in a positive way.  In short, this VA examination 
report also supports a 100 percent disability rating for PTSD 
based on total occupational and social impairment. 

The sole basis for assigning this higher 100 percent rating 
is total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, for the 
reasons and bases discussed, although all of the enumerated 
symptoms recited for this higher 100 percent rating are not 
shown, the Board finds that the severity of the Veteran's 
PTSD symptoms and the effect of those symptoms on his social 
and work situation justify this higher rating.  See Mauerhan, 
supra.  

There are a couple of final points worth mentioning.  Since 
the Veteran is receiving the maximum disability rating 
possible, 100 percent, there is no need to discuss whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Moreover, although the Veteran already has been granted a 
TDIU, and cannot receive this benefit concurrently with a 100 
percent schedular rating for his PTSD, for any periods when 
these two benefits overlap, he is encouraged to elect the 
100 percent schedular rating for his PTSD over the TDIU 
because the schedular rating provides the slightly greater 
benefit.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a 
claim for a TDIU presupposes that the rating for the 
condition at issue is less than 100 percent); and Holland v. 
Brown, 6 Vet. App. 443 (1994) (a 100 percent schedular rating 
means that a Veteran is totally disabled).  See also Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Bowling v. 
Principi, 15 Vet. App. 1 (2001) (indicating a Veteran is 
precluded from receiving VA disability compensation at the 
maximum 100-percent level concurrently with a TDIU).


ORDER

A higher 100 percent schedular rating for the PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


